Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance of claim 1:
The prior art discloses a power switch circuit, coupled between an input terminal [Fig. 1, abstract, power side] and an output terminal [Fig. 1, abstract, system side], configured to receive an input voltage and provide an output voltage, the power switch circuit comprising: a switch circuit [Fig. 1, electronic fuse 30; Fig. 2, 30] coupled between the input terminal and the output terminal [Fig. 2, transistor 30 is coupled between the input and output of the circuit] comprising a power switch [Fig. 2, transistor 30]; a first current protection circuit [Fig. 1 and Fig. 2; current sensing module 50], coupled to the second sensing switch; a second current protection circuit [Fig. 1 and Fig. 2; short circuit protection circuit 40], coupled to the first sensing switch; and a selection circuit [Fig. 1 and Fig. 2, digital control module 60], coupled to the switch circuit, the first current protection circuit and the second current protection circuit respectively, wherein the selection circuit generates a selection signal according to the output voltage to selectively enable the first current protection circuit and the second current protection circuit [abstract].
However, the prior art does not disclose that the switch circuit further comprising a first sensing switch, a second sensing switch, wherein the first sensing switch, the second sensing switch and the power switch are the same cell; wherein a first current 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHARTI PATEL whose telephone number is (571)272-8659.  The examiner can normally be reached on M - F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JARED FUREMAN can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


DHARTI PATEL
Primary Examiner
Art Unit 2836



/DHARTI H PATEL/Primary Examiner, Art Unit 2836